Citation Nr: 1517225	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent for adjustment disorder.

2.  Entitlement to an increased rating greater than 20 percent for status post triple arthrodesis, left foot.

3.  Entitlement to an increased rating greater than 20 percent for tarsal tunnel, right foot.

4.  Entitlement to an increased rating greater than 10 percent for scar, right foot.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The record reflects that after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the Veteran also submitted a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

The above increased rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran meets the percentage requirements for TDIU.

2.  Affording the Veteran the benefit of the doubt, the evidence demonstrates that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on a schedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a), 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the Veteran's adjustment disorder with depression is rated as 50 percent disabling and his total disability rating is 70 percent.

The Board notes that there is potentially conflicting evidence as to the Veteran's ability to follow a substantially gainful occupation.  On the one hand, a November 2010 VA psychiatric examination noted that the Veteran's psychiatric disorder resulted in deficiencies in employment, but the evidence was insufficient to find him unemployable because he was working full time for the United States Postal Service (USPS).  By contrast, numerous letters from the Veteran's treating VA psychologists have opined that the Veteran's service-connected psychiatric disorder renders him unable to work.  These letters have extensively discussed the Veteran's psychiatric symptoms and how they affect his employment at the USPS.  For example, an August 2014 letter from the Veteran's treating VA psychologist opined that his service-connected psychiatric disorder rendered the Veteran "unemployable and that continued work will further damage his emotional and physical health."  The Board notes that the Veteran's documented problems with depression and anxiety would affect all or nearly all types of employment.  Moreover, the Veteran also is service-connected for right and left foot disabilities that limit his ability to perform certain physical activities.  Such problems certainly would affect some, but not all types of employment.

The Board recognizes that the Veteran has been employed at the USPS throughout the appellate time period.  Section 4.16(a), however, provides that a protected work environment such as a family business or sheltered workshop could constitute marginal employment such that entitlement to TDIU would be warranted.  In this case, the Veteran has submitted a September 14, 2010, "Notice of Removal" from USPS that documented an incident wherein the Veteran was belligerent and insubordinate to a supervisor and appeared to have intentionally hit the supervisor with the forklift he was driving.  Although this letter was an attempt to terminate the Veteran's employment, he appears to have appealed the termination decision and retained employment through the intercession of his union.  The evidence also indicates that he was temporarily suspended in 2012 due to his psychiatric symptoms.  The Board certainly finds it problematic that the Veteran has remained employed during the entire appellate time period; however, an October 2013 letter from the Veteran's then-treating VA psychologist explained that the Veteran, "cannot leave his job unless he has the financial means to support his family - causing a classic Catch-22 of not being granted unemployability as long as he is considered employed (in spite of poor attendance and frequent conflicts with superiors).  I have been encouraging this veteran to take early disability retirement since he first began therapy over three years ago.  His work performance and attendance have suffered greatly, and continue to decline."  

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or maintain substantially gainful employment and, therefore, entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted.


REMAND

The Veteran also is seeking increased ratings for his service-connected psychiatric disorder and right and left foot disabilities.  After a complete review of the electronic claims file, the Board concludes that a remand is necessary prior to adjudication of these claims.

In a March 2015 statement, the Veteran's representative argued that the Veteran's service-connected disabilities on appeal had worsened since his most recent November 2010 VA examinations.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's and his representative's contentions, the claims must be remanded in order to afford him VA examinations to determine the current severity of his psychiatric, right foot, and left foot disorders.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file all VA treatment records from October 2010 to the present.

2.  Schedule the Veteran for appropriate VA examinations in order to determine the current severity of his service-connected psychiatric, right foot (including right foot scar), and left foot disabilities, as well as any associated disabilities.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail. The VBMS and Virtual VA records must be provided to the examiners for review in conjunction with the examinations, and the examiners should note that such have been reviewed.  The examiners should discuss all symptoms and findings necessary to adequately rate the Veteran under the appropriate diagnostic codes.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


